This case is presented on motion to dismiss appeal for the reason that case-made was not served and settled within the time provided by law.
It appears that motion for a new trial was overruled on the 12th day of April, 1921, and defendants were granted 30 days from that date within which to prepare and serve a case-made, the plaintiffs were given ten days thereafter within which to suggest amendments, said case-made to be signed and settled upon five days' notice by either party. Various extensions of time were granted, and on July 2, 1921, plaintiffs in error were granted 40 days' additional time from the time theretofore granted in which to serve case-made. The time theretofore granted expired on September 9, 1921; therefore, the last extension expired on October 19, 1921, which would extend the time beyond the six months' period fixed by law within which petition in error and case-made must be filed in this court. And again on August 1, 1921, an order was entered extending the time for a period of 40 days in addition to the time theretofore granted. This last order expired on November 29, 1921. Both the order of July 2 and August 1, 1921, which undertook to extend the time beyond the six months' period, are nullities. Memphis Steel Const. Co. v. Hutchison, 47 Okla. 72,147 P. 771; Rced v. Wolcott, 40 Okla. 451, 139 P. 318.
For the reason stated, the motion to dismiss is sustained and the cause dismissed.
PITCHFORD, V. C. J., and JOHNSON, McNEILL, and ELTING, JJ., concur. *Page 53